Citation Nr: 0803333	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-37 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for hepatitis to 
include hepatitis C.  

2. Entitlement to a rating higher than 50 percent for 
residuals of left shoulder dislocation with shoulder 
replacement.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
June 1967 to February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), dated in April 2000, 
denying a rating higher than 50 percent for the left shoulder 
disability and the notice of disagreement was filed in May 
2000, and of a rating decision, dated in December 2002, 
denying the application to reopen the claim of service 
connection for hepatitis to include hepatitis C and the 
notice of disagreement was filed in July 2003. 

The claim for a total disability rating for compensation 
based on individual unemployability is raised by the record, 
and the matter is referred to the RO for appropriate action.  

The claim for increase for the left shoulder disability is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. In a rating decision in November 1971, the RO denied the 
claim of service connection for hepatitis; after the veteran 
was notified of the adverse determination, he did not appeal 
the denial of the claim and the rating decision became final.

2. The additional evidence presented since the rating 
decision by the RO in November 1971 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for hepatitis to include hepatitis C.

3. Hepatitis to include hepatitis C is unrelated to an 
injury, disease, or event of service origin.

CONCLUSIONS OF LAW

1. The rating decision in November 1971 by the RO, denying 
service connection for hepatitis, became final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2007).

2. The additional evidence presented since the rating 
decision by the RO in November 1971, denying the claim of 
service connection for hepatitis, is new and material, and 
the claim of service connection for hepatitis to include 
hepatitis C is reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.156(a) (2007).

3. Hepatitis to include hepatitis C was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for hepatitis, further 
discussion here of compliance with the requirements of the 
VCAA in a new and material evidence claim, that is, notice of 
the evidence and information that is necessary to reopen the 
claim is not necessary.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2002 and in May 2005.  The veteran 
was notified of the evidence needed to substantiate the 
underlying claim of service connection for hepatitis, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was also notified of the evidence needed to 
substantiate the claim for increase, namely, evidence of an 
increase in severity.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  The veteran was asked to submit any evidence 
that would include that in his possession.  The notice 
included the provision for effective date of the claims, that 
is, the date of receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (38 C.F.R. 
§ 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim, except for degree 
of disability assignable).  

As for the claim of service connection for hepatitis, to the 
extent that the VCAA notice pertaining to degree of 
disability was not provided, the notice was defective, but as 
the claim of service connection for hepatitis is denied, no 
disability rating can be assigned as a matter of law and 
therefore there is no possibility of any prejudice to the 
veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As for the claim for increase, to the extent that the VCAA 
notice pertaining to degree of disability was not provided, 
the notice was defective, but at this stage of the appeal, 
when the veteran already has notice of the rating criteria, 
there is no reasonable possibility that further notice of the 
exact same information would aid in substantiating the claim, 
and any deficiency as to VCAA compliance regarding the degree 
of disability has not prejudiced the veteran's appeal.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service medical 
records and VA records.  The veteran was afforded a VA 
examination.  As the veteran has not identified any 
additional evidence pertinent to the claim and as there are 
no additional records to obtain, the Board concludes that no 
further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

As the veteran's current application to reopen the claim was 
received in April 2002, the regulatory definition currently 
in effect applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence

The additional evidence presented since the rating decision 
in November 1971 consists of:

A statement, dated in January 2003, of G.M.K.S, MD, who 
stated that blood work showed that the veteran was immune to 
hepatitis B and that he had hepatitis C and that it was 
possible that the veteran contracted both hepatitis B and C 
while serving in Vietnam. 

Analysis

The record shows that the claim of service connection for 
hepatitis was previously denied because the veteran did not 
have residuals of hepatitis.  As the additional evidence 
relates to an unestablished fact necessary to substantiate 
the claim, that is, evidence showing current hepatitis C 
based on blood work, and as the absence of hepatitis was the 
basis for the prior denial of the claim, the evidence is new 
and material and raises a reasonable possibility of 
substantiating the claim and the claim is reopened.

As the claim of service connection is reopened, the Board 
will consider the merits of the claim. 

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background

Service medical records show that in May 1970 the veteran was 
admitted to a hospital for phimosis.  During the 
hospitalization, the veteran developed fevers and he appeared 
jaundice.  Liver function tests were abnormal, and the 
diagnosis was infectious hepatitis.  In October 1970, the 
veteran was referred to counseling because of a history of 
experimentation with drugs to include opium since childhood 
and he wanted help with his problem, and the provisional 
diagnosis was drug abuse.  In December 1970, it was noted 
that the veteran was in a fight and he was hit in the chest.  
Also later in December 1970, it was suspected that the 
veteran had active hepatitis.  It was noted that he had a low 
grade fever for ten days and that he used IV (intravenous) 
drugs.  On separation examination, the veteran gave a history 
of jaundice.  The examiner noted that the veteran had 
hepatitis with no recurrence.  No liver abnormality was 
found. 

After service, State hospital records show that in May and 
June 1971 the veteran was awaiting court hearings for charges 
related to supporting his drug dependency.  The pertinent 
diagnosis was drug dependency to include heroin. 

VA records show that in June 1971 and October 1971 there was 
history of drug use.  In May 1975, the veteran had an episode 
of hepatitis.  The veteran indicated that he stopped IV drug 
use.  History included hepatitis most likely secondary to IV 
drug use in 1970.  From 2001 to 2004, hepatitis C was listed 
as an active problem.  

In a statement, dated in January 2003, G.M.K.S, MD, stated 
that the veteran had hepatitis B during service as evidenced 
by his records, that blood work currently showed that the 
veteran was immune to hepatitis B and that he had hepatitis 
C, and that it was possible that the veteran contracted both 
hepatitis B and C while serving in Vietnam.   


On VA examination in May 2004, the veteran stated that he 
contracted hepatitis C in 1970 in service when he was struck 
with a needle by a known heroin IV drug abuser.  He denied 
other risk factors for the transmission of the virus, 
including IV drug abuse, which the examiner found credible.  
The examiner noted that hepatitis C was spread primarily by 
contact with infected blood or blood products.  The examiner 
then identified two risks factors during service, namely, the 
needle stick injury and unsafe sexual practices.  The 
examiner concluded the veteran most likely contracted 
hepatitis C during military service from the needle stick 
exposure from a known IV drug abuser.  

In his substantive appeal, the veteran asserted that during 
service he was exposed to several hepatitis C risk factors 
including inoculation with an air gun, IV drug use after he 
returned from Vietnam, tattoos, needle stick accident, combat 
casualty care, blood to blood contact, and shared razors and 
toothbrushes. 

Analysis

The service medical records show that the veteran was treated 
for hepatitis in May and June 1970, but hepatitis was not 
identified as either hepatitis A or B, the two known types of 
hepatitis at the time.  [Hepatitis C was first discovered as 
a separate entity in 1989 and screening for Hepatitis C was 
not available until 1990.]  For this reason, hepatitis C was 
not affirmatively shown during service.  As the veteran has 
described several risks factors for the transmission of 
hepatitis C during service, service connection may still be 
established if all the evidence establishes that the 
hepatitis C was incurred in service.

After service, VA records show that in May 1975 the veteran 
had an episode of hepatitis, but it was not identified as 
type A or B.  From 2001 to 2004, hepatitis C was listed as an 
active problem and confirmed by laboratory tests in 2004.  

The question on appeal, therefore, is whether any event in 
service bears a causal relationship to the diagnosis of 
hepatitis C after service.

Hepatitis C is spread primarily by contact with infected 
blood or blood products. An unsterilized needle, which might 
be used in intravenous drug use, is a recognized risk factor 
for transmission of hepatitis C.

In a statement, dated in January 2003, G.M.K.S, MD, stated 
that the veteran had hepatitis B during service for which he 
was now immune and that he currently had hepatitis C, and 
that it was possible that the veteran contracted both 
hepatitis B and C while serving in Vietnam.  

To the extent that the physician expressed the opinion that 
it was possible that the veteran contracted both hepatitis B 
and C in Vietnam, an opinion expressed in the term of 
possibility also implies that it may not be possible and it 
is too speculative to establish a nexus between hepatitis in 
service and hepatitis C that was first documented after 
service in 2001.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(The term "possibility" also implies that it "may not be 
possible" and it is too speculative to establish a nexus.).  
Also, the physician did not identify the risk factor for the 
transmission of hepatitis during service.

And to the extent that the physician stated that the veteran 
contracted both hepatitis B and C while serving in Vietnam, 
the hepatitis documented in May 1970 preceded the needle 
stick incident in December 1970 referred to by the veteran.  

For these reasons, the Board rejects the medical opinion as 
evidence of a nexus between hepatitis in service and current 
hepatitis C. 

On VA examination in May 2004, the examiner concluded that 
the veteran most likely contracted hepatitis C during 
military service from the needle stick incident from a known 
IV drug abuser, which was based on history provide by the 
veteran.  The examiner found the veteran's statement, denying 
IV drug use in service, credible.  The examiner did not 
attribute current hepatitis to inoculation by air gun, 
tattoos, combat casualty care, blood to blood contact, shared 
razors and toothbrushes, or unsafe sexual practices, other 
risk factors during service identified by the veteran.  

It is the Board's duty to assess the credibility and 
probative value of the evidence.  Washington v. Nicholson, 19 
Vet. App. 362 (2005).  

The service medical records show that the veteran sought 
counseling because of a history of experimentation with drugs 
to include opium since childhood and he wanted help with his 
problem, and the provisional diagnosis was drug abuse.  In 
December 1970, when it was suspected that the veteran had 
active hepatitis, it was noted that he used IV drugs.  And 
shortly after service, in May and June 1971, the veteran was 
awaiting court hearings for charges related to supporting his 
drug dependency and the diagnosis was drug dependency to 
include heroin.  And in May 1975, the veteran indicated that 
he stopped IV drug use, and history included hepatitis most 
likely secondary to IV drug use in 1970.  In his substantive 
appeal, the veteran stated that he used IV drugs only after 
he returned from Vietnam. 

The documented use of IV drugs during and after service is 
inconsistent with the veteran's statement to the VA examiner 
that he did not use IV drugs. 

While the VA examiner found the veteran credible in denying 
IV drug use during service, the Board does not as the 
veteran's statements on IV drug use during service have been 
inconsistent and therefore not credible.  

For this reason, the Board rejects the medical opinion as 
evidence of a nexus between hepatitis in service and current 
hepatitis C as the factual premise of the underlying opinion 
is questionable, that is, the needle stick incident, relied 
on by the VA examiner, is not documented in the service 
medical records, and IV drug use in service, ruled out by the 
VA examiner on the grounds that the veteran denied such IV 
drug use, is documented.   

As for the veteran's statements, relating hepatitis C to 
service, where as here, the question is one of medical 
causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation. 38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore the veteran's statements are not competent evidence 
on the question of medical causation, that is, the 
relationship between the current hepatitis C and hepatitis in 
service.

As for any IV drug use, the law prohibits service connection 
for a disease, resulting from willful misconduct due to the 
abuse of illegal drugs.  38 U.S.C.A. §§ 105(a), 1110; 38 
C.F.R. § 3.301(a).

As the Board may consider only independent medical evidence 
to support its finding on the question of medical causation, 
which is not capable of lay observation, and as there is no 
favorable medical evidence that the hepatitis C is related to 
an injury, disease, or event of service origin, for the 
reasons articulated above, the preponderance of the evidence 
is against the claim, and the benefit-of-the-doubt standard 
of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

As new and material evidence has been presented, the claim of 
service connection for hepatitis to include hepatitis C is 
reopened and to this extent only the appeal is granted.

On the merits of the claim, service connection for hepatitis 
to include hepatitis C is denied.  


REMAND

In December 1998, the veteran underwent a left shoulder 
hemiarthroplasty and is arguing that he currently has a flail 
shoulder.  As the examiner did not comment on whether the 
veteran has a flail shoulder on VA examination in October 
2002, under the duty to assist, further evidentiary 
development is needed.  Accordingly, the case is REMANDED for 
the following actions.

1. Ensure compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Schedule the veteran for a VA 
examination to determine whether the 
veteran has a flail left shoulder.  The 
claims folder must be made available to 
the examiner for review.  

3. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


